DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the arguments and amendments filed on 2/23/21. Claim 1 has been amended. Claims 1-8 are pending rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widenbrant USPA_20180245332_A1 in view of Schroer USPA_20050097861_A1.
Widenbrant discloses a microporous (corresponds to claimed micropores) membrane (element 180 in Fig. 4B) that is stretched (paragraphs 0050, 0058) and comprises calcium carbonate and polyolefins (paragraph 0050) such as polyethylene and polypropylene (paragraph 0053) as is being claimed in instant Claims 1, 3, and 4.  Widenbrant discloses that said microporous membrane (corresponds to claimed coating) can be bonded to a porous layer (element 120 in FIG. 4B) wherein said porous layer can be made from a non-woven web (corresponds to claimed nonwoven base web) (paragraph 0053), as is being claimed in instant Claim 1.  Also, Widenbrant discloses that said nonwoven web porous layer (corresponds to claimed nonwoven base web) can be a barrier to water whilst simultaneously being water vapor permeable (paragraph 0009), as is now being claimed in instant Claim 1. Moreover, Widenbrant discloses that said microporous membrane (corresponds to claimed coating) can be permeable to moisture vapor but impermeable to liquid water (paragraph 0044), as is now being claimed in instant Claim 1. Additionally, Widenbrant discloses that the thickness of its nonwoven web porous layer (corresponds to claimed nonwoven base web) can be 0.020 inches while its polypropylene microporous membrane (corresponds to claimed coating) can be 0.0035 inches (paragraph 0170) which gives a total thickness of 0.0235 inches thereby meeting Applicants’ thickness range in instant Claim 1. Moreover, Widenbrant discloses that thicknesses of the different layers used in its inventive article can be varied to achieve desired permeability of the article (paragraph 0123). This indicates that varying thickness to achieve certain level of air or water permeability is a result-effective variable known within the art. As such, alternatively, it can be said that such claimed Widenbrant further discloses that its invention can be used in exterior siding in buildings (corresponds to claimed housewrap of instant Claim 1) (paragraphs 0124-0126).  Also, Widenbrant discloses using a flash tape (paragraph 0128) as is being claimed in instant Claim 8.  Furthermore, Widenbrant discloses using CaCo3 in its Example 1 in the claimed concentration of instant Claim 7.  The Examiner respectfully submits that the extrusion coating limitation found in instant Claim 1 is a process-by-product claim.  The Examiner submits that this specific process would not be expected to impart any specific properties that other known processes would not.  This process disclosed in claim 1 is not essential to a determination of patentability of the composition disclosed in the claim.  The patentability of product-by-process claims is based on the product itself.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113. 
2.	However, Widenbrant does not disclose the claimed 3D-pattern.
3.	Schroer discloses a membrane for the protection of buildings (Title) comprising a fiber layer (corresponds to a nonwoven layer) (paragraphs 0025, 0029, 0051) which can have studs (see Figures) that correspond to Applicants claimed 3D-patterns pressed 
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the nonwoven porous web layer, of Widenbrant, by using the studs (corresponds to claimed 3D patterns), of Schroer.  One of ordinary skill in the art would have been motivated in doing so in order to property drain away water within its building siding structure so as to prevent water damage.
5.	Regarding Claim 2, Widenbrant in view of Schroer suggests using rows wherein the patterns can be perpendicular to one another in differing sets (Schroer:  Figures 2 and 5).
6.	Regarding Claims 5 and 6, although Widenbrant in view of Schroer does not explicitly disclose this specifically claimed configuration for its studs (corresponds to claimed 3-D pattern) it would be expected for one of ordinary skill in the art to use different patterns to ensure proper drainage of water.  It would be further expected that one of ordinary skill in the art would try various different shapes and configurations entailing those claimed in instant Claims 5 and 6 by way of manipulative experimentation through a desire of optimizing drainage.  Applicants have not explicitly shown how the claimed configuration results in unexpected and surprising properties.
Response to Arguments
Applicant's arguments filed 2/23/21 have been fully considered but they are not persuasive. 
Applicants state: “This Widenbrandt article is partially water vapor permeable in that one layer of the article is disclosed as water vapor permeable. But the Widenbrandt article also includes a polymeric layer 130 of undetermined permeability, if permeable at all. This polymeric layer is a fundamental aspect of the Widenbrandt invention. Additionally, there is no discussion regarding the thickness of the Widenbrandt article. There are some “Materials” listed in paragraph 170 having dimensions, and there is an undefined “film sample” discussed in paragraph 181. But there is no explanation or discussion of the subject item of the reference. There is no discussion as to how any of the components whose thickness is noted might be part of the disclosed article of Widenbrandt, if at all.”
The Examiner respectfully submits that Widenbrant discloses that said nonwoven web porous layer (corresponds to claimed nonwoven base web) can be a barrier to water whilst simultaneously being water vapor permeable (paragraph 0009), as is now being claimed in instant Claim 1. Moreover, Widenbrant discloses that said microporous membrane (corresponds to claimed coating) can be permeable to moisture vapor but impermeable to liquid water (paragraph 0044), as is now being claimed in instant Claim 1. Additionally, Widenbrant discloses that the thickness of its nonwoven web porous layer (corresponds to claimed nonwoven base web) can be 0.020 inches while its polypropylene microporous membrane (corresponds to claimed coating) can be 0.0035 inches (paragraph 0170) which gives a total thickness of 0.0235 inches thereby meeting Applicants’ thickness range in instant Claim 1. Moreover, Widenbrant discloses that thicknesses of the different layers used in its inventive article can be varied to achieve desired permeability of the article (paragraph 0123). This indicates that varying thickness to achieve certain level of air or water permeability is a result-effective variable known within the art. As such, alternatively, it can be said that such claimed permeability limitations in instant Claim 1 can be arrived at by way of varying the thicknesses of the layers.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        May 25, 2021